DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jialing (CN 106873161; Provided in the IDS filed 03/31/2021) in view of Jepsen (US 2017/0039960).
Regarding Claim 1, Jialing discloses a near-eye display device (Figures 2b and 3b), comprising a base substrate (Figure 2b; Substrate 101), a pixel island array (Figure 2b; Display Block 102), an optical element array (Figure 2b; Microlens 103); wherein 
the base substrate (Figure 2b; Substrate 101) comprises a first surface and a second surface opposite to each other (see Figures 2b and 3b), the optical element array (Figure 2b; Microlens 103) is on the first surface (see Figure 2b), the pixel island array (Figure 2b; Display Block 102) is on the second surface (see Figure 2b), and; 
the pixel island array (Figure 2b; Display Block 102) is configured to emit first pixel light to the optical element array (see Figures 2b and 3b; Paragraph [0043]; wherein the display image is imaged via display block 102 through microlens 103), such that the first pixel light passes through the optical element array (Figure 2b; Microlens 103) and then reaches a human eye (see Figures 2b and 3b and Paragraph [0043]).
	Jialing does not expressly disclose a sensor array, wherein the sensor array and the pixel island array are coupled to each other; and the sensor array is configured to receive reflected light of the first pixel light reflected by the human eye, determine a position of a pupil center of the human eye according to an intensity distribution of the reflected light, determine pixels corresponding to the position of the pupil center in the pixel island array, and control the pixels to emit second pixel light.
Jepsen discloses a near-eye display device (Figure 11E), comprising a pixel island array (Figure 11E; Emitters 1122), an optical element array (Figure 11E; Lens 1126), and a sensor array (Figure 11E; Sensors 1120); wherein the sensor array (Figure 11E; Sensors 1120) and the pixel island array (Figure 11E; Emitters 1122) are coupled to each other (see Figure 11E and Paragraph [0177]; wherein it is disclosed that one emitter 1122 is paired with one sensor 1120);
the pixel island array (Figure 11E; Emitters 1122) is configured to emit first pixel light to the optical element array (see Figure 11E), such that the first pixel light passes through the optical element array (Figure 11E; Lens 1126) and then reaches a human eye (see Figure 11E and Paragraph [0178]; wherein it is disclosed that lens 1126 is configured to direct light from emitter 1122 toward eye 1102); and 
the sensor array (Figure 11E; Sensors 1120) is configured to receive reflected light of the first pixel light reflected by the human eye (see Figure 11E and Paragraph [0178]; wherein it is disclosed that the lens 1124 is configured to direct light reflected by eye 1102 toward sensor 1120), determine a position of a pupil center of the human eye according to an intensity distribution of the reflected light (see Paragraph [0177]; wherein it is disclosed that from a profile of the intensity of light received by sensors 1120, an angle (or a gaze) of eye 1102 is determined), determine pixels corresponding to the position of the pupil center in the pixel island array (see Paragraph [0177]), and control the pixels to emit second pixel light (see Figures 11E and 12, Paragraph [0177] and Step 1210).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the near-eye display of Jialing to include a sensor array such that the sensor array and the pixel island array are coupled to each other; and the sensor array is configured to receive reflected light of the first pixel light reflected by the human eye, determine a position of a pupil center of the human eye according to an intensity distribution of the reflected light, determine pixels corresponding to the position of the pupil center in the pixel island array, and control the pixels to emit second pixel light, as taught by Jepsen, because doing so would allow the display device to display an image that is adjusted based on a lateral movement and/or a rotation of the eye (see Jepsen Paragraph [0242]).
Regarding Claim 2, Jialing as modified by Jepsen discloses the limitations of claim 1 as detailed above.
Jialing discloses the pixel island array (Figures 2b and 3b; Display Block 102) comprises a plurality of pixel islands (see Figures 2b and 3b; Display Block 102), the optical element array (Figures 2b and 3b; Microlens 103) comprises a plurality of optical elements (see Figures 2b and 3b; Microlens 103), and the plurality of pixel islands of the pixel island array (Figures 2b and 3b; Display Block 102) are in one-to-one correspondence with the plurality of optical elements (Figures 2b and 3b; Microlens 103) of the optical element array (see Figures 2b and 3b and Paragraph [0041]; wherein it is disclosed that the microlens 103 is set one to one with the display block 102). 
Jialing does not expressly disclose that the sensor array comprises a plurality of light sensors, the plurality of pixel islands of the pixel island array are in one-to-one correspondence with the plurality of light sensors of the sensor array, and each of the plurality of light sensors is coupled to a corresponding pixel island.
Jepsen further discloses the pixel island array (Figure 11E; Emitters 1122) comprises a plurality of pixel islands (Figure 11E; Emitters 1122), the optical element array (Figure 11E; Lens 1126) comprises a plurality of optical elements (Figure 11E; Lens 1126), the sensor array (Figure 11E; Sensors 1120) comprises a plurality of light sensors (Figure 11E; Sensors 1120), the plurality of pixel islands (Figure 11E; Emitters 1122) of the pixel island array (Figure 11E; Emitters 1122) are in one-to-one correspondence with the plurality of optical elements (Figure 11E; Lens 1126) of the optical element array (see Figure 11E; wherein the emitters 1122 are in a one to one correspondence with the lenses 1126), the plurality of pixel islands (Figure 11E; Emitters 1122) of the pixel island array (Figure 11E; Emitters 1122) are in one-to-one correspondence with the plurality of light sensors (Figure 11E; Sensors 1120) of the sensor array (see Figure 11E; wherein the emitters 1122 are in a one to one correspondence with the Sensors 1120), and each of the plurality of light sensors (Figure 11E; Sensors 1120) is coupled to a corresponding pixel island (see Figure 11E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the near-eye display device of Jialing such that the sensor array comprises a plurality of light sensors, the plurality of pixel islands of the pixel island array are in one-to-one correspondence with the plurality of light sensors of the sensor array, and each of the plurality of light sensors is coupled to a corresponding pixel island, as taught by Jepsen, because doing so would allow the display device to display an image that is adjusted based on a lateral movement and/or a rotation of the eye (see Jepsen Paragraph [0242]).
Regarding Claim 3, Jialing as modified by Jepsen discloses the limitations of claim 2 as detailed above.
Jepsen further discloses each of the plurality of light sensors (Figure 11E; Sensors 1120) is in contact with the corresponding pixel island (see Figure 11E).
Regarding Claim 4, Jialing as modified by Jepsen discloses the limitations of claim 2 as detailed above.
Jialing further discloses a center of each of the plurality of optical elements (Figures 2b and 3b; Microlens 103), a center of the pixel island (Figures 2b and 3b; Display Block 102) corresponding to the optical element (see Figures 2b and 3b), and a center of the human eye are on a same straight line (see Figures 2b and 3b and Paragraphs [0045] and [0046]; wherein it is disclosed that the connection between the point A’ and each point A and the point B’ and the point B need to pass through the center of the optical axis of the corresponding microlens 103 and wherein it is further disclosed that the connection between the light emitting pixel point and its corresponding imaging point must pass through the center point of the optical axis of the corresponding microlens).
Regarding Claim 5, Jialing as modified by Jepsen discloses the limitations of claim 2 as detailed above.
Jialing further discloses that each of the plurality of pixels islands (Figures 2b and 3b; Display Block 102) is within one focal length of a corresponding optical element (see Paragraph [0046]; wherein it is disclosed that the distance between the display block 102 and the micro lens 103 can be less than the focal length of the micro lens 103).
Regarding Claim 6, Jialing as modified by Jepsen discloses the limitations of claim 2 as detailed above.
Jialing further discloses each of the plurality of optical elements (Figures 2b and 3b; Microlens 103) is a microlens (see Paragraph [0042]).
Regarding Claim 8, Jialing as modified by Jepsen discloses the limitations of claim 2 as detailed above.
Jialing does not expressly disclose that each of the plurality of pixel islands comprises a plurality of pixels, each of the plurality of light sensors is configured to determine a plurality of target pixels corresponding to the position of the pupil center from the plurality of pixels of a corresponding pixel island, and to control the plurality of target pixels to emit the second pixel light.
Jepsen discloses each of the plurality of pixel islands comprises a plurality of pixels, each of the plurality of light sensors is configured to determine a plurality of target pixels corresponding to the position of the pupil center from the plurality of pixels of a corresponding pixel island, and to control the plurality of target pixels to emit the second pixel light (see Paragraphs [0216]-[0218] and Figure 12; Method 1200; wherein it is disclosed that an array of sensors are activated to determine the location of the pupil of the eye of the user and subsequently a subset of the two-dimensional array of tiles based on the location of the pupil of the eye of the user and activates the subset of the two-dimensional array of tiles for outputting, from at least the subset of the two-dimensional array of tiles, a collective pattern of light that is directed to the pupil of the eye of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the near-eye display device of Jialing such that each of the plurality of pixel islands comprises a plurality of pixels, each of the plurality of light sensors is configured to determine a plurality of target pixels corresponding to the position of the pupil center from the plurality of pixels of a corresponding pixel island, and to control the plurality of target pixels to emit the second pixel light, as taught by Jepsen, because doing so would allow the display device to display an image that is adjusted based on a lateral movement and/or a rotation of the eye (see Jepsen Paragraph [0242]).
Regarding Claim 9, Jialing as modified by Jepsen discloses the limitations of claim 1 as detailed above.
 	Jialing further discloses the optical element array (Figures 2b and 3b; Microlens 103) is configured to form an enlarged virtual image at a same virtual image plane by using the first pixel light (see Jialing Figures 2b and 3b; Paragraph [0042]-[0043]), and the virtual image plane is in a space close to the second surface (see Jialing Figures 2b and 3b; Paragraph [0042]-[0043]; wherein the virtual image A’ formed by the microlens is displayed in front of the human eye closest to the surface of substrate 101 with display block 102 disposed thereon).
	Regarding Claim 14, Jialing as modified by Jepsen discloses the limitations of claim 2 as detailed above.
Jialing does not expressly disclose a plurality of pixels of each of the plurality of pixel islands emit light of a same color, and different ones of the plurality of pixel islands emit light of different colors.
Jepsen further discloses a plurality of pixels of each of the plurality of pixel islands emit light of a same color, and different ones of the plurality of pixel islands emit light of different colors (see Paragraph [0089]; wherein it is disclosed that a pixel may include a plurality of subpixels, wherein each subpixel outputs light of one of red, green, and blue colors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the near-eye display of Jialing such that a plurality of pixels of each of the plurality of pixel islands emit light of a same color, and different ones of the plurality of pixel islands emit light of different colors, as taught by Jepsen, because doing so would predictably ensure that a viewer views a high quality full color image.
Regarding Claim 15, Jialing as modified by Jepsen discloses the limitations of claim 1 as detailed above.
Jialing further discloses a wearable augmented reality apparatus, comprising the near-eye display device according to claim 1 (see Jialing Paragraph [0053]).
Regarding Claim 16, Jialing as modified by Jepsen discloses the limitations of claim 15 as detailed above.
Jialing further discloses the pixel island array (Figures 2b and 3b; Display Block 102) comprises a plurality of pixel islands (see Figures 2b and 3b), a first gap is provided between any adjacent two of the plurality of pixel islands (Figures 2b and 3b), and is configured to transmit ambient light (see Paragraphs [0049]- [0050]; wherein it is disclosed that gaps between blocks 102 may be made transparent such that external ambient light can be incident on the human eye from the back side of the display device); and the optical element array (Figures 2b and 3b; Microlens 103) comprises a plurality of optical elements (see Figures 2b and 3b), a second gap is provided between any adjacent two of the plurality of optical elements (Figures 2b and 3b; Microlens 103), and is configured to transmit the ambient light (see Figures 2b and 3b and Paragraph [0049]-[0050]).
Regarding Claim 18, Jialing as modified by Jepsen discloses the limitations of claim 1 as detailed above.
Jialing further discloses a wearable virtual reality apparatus, comprising the near-eye display device according to claim 1 (see Jialing Paragraph [0053]).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jialing (CN 106873161; Provided in the IDS filed 03/31/2021) as modified by Jepsen (US 2017/0039960) as applied to claims 1 and 2, in view of Tang et al (US 2014/0168782; hereinafter referred to as Tang).
Regarding Claim 7, Jialing as modified by Jepsen discloses the limitations of claim 1 as detailed above.
Jialing as modified by Jepsen does not expressly disclose a material of each of the plurality of optical elements comprises polymethyl methacrylate. 
Tang discloses a display device (Figure 2; Microlens Structure 2) comprising a plurality of optical elements (Figure 3; Microlenses 3), wherein a material of each of the plurality of optical elements (Figure 3; Microlenses 3) comprises polymethyl methacrylate (see Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the plurality of optical elements of Jialing as modified by Jepsen such that a material of each of the plurality of optical elements comprises polymethyl methacrylate, as taught by Tang, because doing so would allow for the inexpensive construction of the plurality of optical elements.
Regarding Claim 10, Jialing as modified by Jepsen discloses the limitations of claim 1 as detailed above.
Jialing as modified by Jepsen does not expressly disclose a material of the base substrate comprises at least one of polymethyl methacrylate and silicon nitride.
Tang discloses a display device (Figure 2; Microlens Structure 2) comprising a plurality of optical elements (Figure 3; Microlenses 3) and a base substrate (Figure 1; Substrate 1), wherein a material of the base substrate (Figure 1; Substrate 1) comprises at least one of polymethyl methacrylate and silicon nitride (see Paragraph [0027]; wherein it is disclosed that the substrate 1 may be made of the same material as the microlens 3 (PMMA)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the material of the base substrate of Jialing as modified by Jepsen such that a material of the base substrate comprises polymethyl methacrylate, as taught by Tang, because doing so would allow for the inexpensive construction of the base substrate.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jialing (CN 106873161; Provided in the IDS filed 03/31/2021) as modified by Jepsen (US 2017/0039960) as applied to claims 16 and 18, in view of Nowatzyk et al (US 2013/0285885; hereinafter referred to as Nowatzyk).
Regarding Claim 17, Jialing as modified by Jepsen discloses the limitations of claim 16 as detailed above.
Jialing as modified by Jepsen does not expressly disclose that each of the plurality of optical elements is a microlens having a diameter greater than or equal to 0.5 millimeters and less than or equal to 1.2 millimeters.
Nowatzyk discloses a near-eye display device (Figure 1), comprising a pixel island array (Figure 1; LED Emitter Array 110) and an optical element array (Figure 1; Microlens Array 120), wherein each of the plurality of optical elements (Figure 1; Microlens Array 120) is a microlens having a diameter greater than or equal to 0.5 millimeters and less than or equal to 1.2 millimeters (see Paragraph [0019]; wherein the plurality of microlenses have a uniform diameter of approximately 1 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the augmented reality apparatus of Jialing as modified by Jepsen such that each of the plurality of optical elements is a microlens having a diameter greater than or equal to 0.5 millimeters and less than or equal to 1.2 millimeters, as taught by Nowatzyk, because doing so would predictably ensure the miniaturization and compactness of the near-eye display.
Regarding Claim 19, Jialing as modified by Jepsen discloses the limitations of claim 18 as detailed above.
Jialing further discloses the optical element array (Figure 2b; Microlens 103) of the near-eye display device (Figures 2b and 3b) comprises a plurality of optical elements (see Figures 2b and 3b).
Jialing as modified by Jepsen does not expressly disclose that each of the plurality of optical elements is a microlens, which has a diameter greater than or equal to 0.5 millimeters and less than or equal to 2 millimeters.
Nowatzyk discloses a near-eye display device (Figure 1), comprising a pixel island array (Figure 1; LED Emitter Array 110) and an optical element array (Figure 1; Microlens Array 120), wherein each of the plurality of optical elements (Figure 1; Microlens Array 120) is a microlens having a diameter greater than or equal to 0.5 millimeters and less than or equal to 2 millimeters (see Paragraph [0019]; wherein the plurality of microlenses have a uniform diameter of approximately 1 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the augmented reality apparatus of Jialing as modified by Jepsen such that each of the plurality of optical elements is a microlens having a diameter greater than or equal to 0.5 millimeters and less than or equal to 2 millimeters, as taught by Nowatzyk, because doing so would predictably ensure the miniaturization and compactness of the near-eye display.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious each of the plurality of optical elements has a viewing angle θ and a focal length f, each of the plurality of pixel islands has a size D in a direction parallel to the second surface, and θ = arctan(D/f).
These limitations in combination with the limitations of claims 1 and 2 would render the claim non-obvious over the prior art of record if rewritten. 
Claims 12 and 13 would likewise be allowable if the abovementioned amendment were made by virtue of their dependency upon claim 11.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882